 Case 3:18-cv-00013-TSL-RPM Document 13 Filed 02/17/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF MISSISSIPPI
                            NORTHERN DIVISION

CORNELIUS BRAYBOY                                              PETITIONER

VS.                                   CIVIL ACTION NO. 3:18CV13TSL-RPM

WARDEN CHERON NASH                                            RESPONDENT




                                  ORDER

      This cause came on this date to be heard upon the report and

recommendation of United States Magistrate Judge Robert P. Myers,

and the court, having fully reviewed the report and recommendation

entered in this cause on January 25, 2021, and being

duly advised in the premises and there being no objection filed by

any party finds that said report and recommendation should be

adopted as the opinion of this court.

      IT IS, THEREFORE, ORDERED that the report and recommendation

of United States Magistrate Judge Robert P. Myers entered on

January 25, 2021 be, and the same is hereby adopted as the finding

of this court.   It follows that Brayboy’s § 2241 petition is

dismissed with prejudice as to the jurisdictional issue and

without prejudice otherwise.     See Pack v. Yusuff, 218 F.3d 448,

454 (5th Cir. 2000) (conclusion that petitioner did not come

within savings clause results in dismissal with prejudice as to

jurisdiction and otherwise without prejudice).

      A separate judgment will be entered in accordance with Rule
 Case 3:18-cv-00013-TSL-RPM Document 13 Filed 02/17/21 Page 2 of 2




58 of the Federal Rules of Civil Procedure.
                     17th
     SO ORDERED this ____ day of February, 2021.



                      /s/Tom S. Lee
                     _____________________________________________
                     UNITED STATES DISTRICT JUDGE
